DETAILED CORRESPONDENCE
This Office action is in response to the amendment filed December 7, 2021.
The IDS received September 22, 2021 has been considered and made of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 recites the broad recitation for the Markush group shown here in lines 17-20 of claim 1:

    PNG
    media_image1.png
    143
    651
    media_image1.png
    Greyscale
 and the claim also recites the following in lines 50-54 which is the narrower statement of the range/limitation, see below:

    PNG
    media_image2.png
    149
    674
    media_image2.png
    Greyscale

 . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Correction by amendment or explanation is necessary.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HIRANO et al (2015/0185610), WASHIO et al (2010/0047715), HOULIHAN et al (9,146,467) and IWATO et al (8,999,622)
The claimed invention now recites the following:

    PNG
    media_image3.png
    784
    657
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    860
    712
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    701
    697
    media_image5.png
    Greyscale

HIRANO et al report a positive photosensitive resin composition comprising a photoresist polymer comprising a repeating unit of formula (Ab-1) wherein the R1 and R3are defined to be hydrogen groups while R2is defined as a monovalent group and can be seen in the specification to be linear alkyl groups as well as alicyclic groups, as seen below in polymer (Ab-29) and (Ab’-5):

    PNG
    media_image6.png
    787
    660
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    486
    380
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    229
    383
    media_image8.png
    Greyscale

The prior art polymer repeating units lack a working example wherein R1, R3 are defined as hydrogen and R2 is a linear aliphatic or branched aliphatic hydrocarbon group as defined in claim 2.
HIRANO et al further disclose photoacid generators as seen in pages 93-107 with the following sulfonium carboxylate as an example from page 94:

    PNG
    media_image9.png
    155
    302
    media_image9.png
    Greyscale

HIRANO et al further disclose in paragraph [0008] that solutions for the formation of ultrafine patterns using acid-decomposable resin in a developer other than an alkali-developer, such as an organic solvent are known as seen in JP-A-2008-292975 incorporated by reference in U.S. Patent 8,999,622 (IWATO et al). 
WASHIO et al report a positive photoresist composition comprising a polymer whose alkali solubility increases by the action of an acid wherein in an acrylic resin (B3) can be mixed with resins or copolymers as recited in paragraph [0071] and [0083] shown below:

    PNG
    media_image10.png
    155
    412
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    313
    407
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    704
    409
    media_image12.png
    Greyscale



Applicants are further directed to paragraphs [0100] to [0103] the acrylate resin preferably include the following structures of (b8):

    PNG
    media_image13.png
    728
    427
    media_image13.png
    Greyscale

The first and second units meet the claimed selected groups (a2-2) and (a2-3) and the third unit is functionally equivalent to any of (b-5), (b-6) or (b-7).  The current applicants recite a unit of formula (I) which is met by (b-6),

The claimed alkali-soluble resin, novolak resin is disclosed in paragraph [0107] to [0111], see below: 
    PNG
    media_image14.png
    673
    425
    media_image14.png
    Greyscale


column 10, lines 1-56 for sulfonic acid esters of N-hydroxyimide compounds which are equivalent to the sulfonium salts as seen in on column 18, lines 15-25, and column 25/26, lines 1-20 shown here:

    PNG
    media_image15.png
    184
    327
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    382
    404
    media_image16.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art of photoresist polymers to have a resin disclosed in WASHIO et al comprising an acrylic resin and a novolak resin with the use of a sulfonic acid ester of N-hydroxyimide of HOULIHAN et al with the reasonable expectation of same or similar results for a photoresist composition which can form positive or negative patterns depending on the developer (alkali-aqueous for positive images and organic solvents for negative images), which is excellent in pattern profile and sensitivity.
WASHIO et al is cited to meet the Markush groupings by having at least one selected from unit (a2-2) and (a2-3) in their copolymer along with formula (I).
The argument for the rejection not being proper for citing art having positive pattern formation and negative pattern formation is believed to be rebutted as taught in IWATO et al which directs the skilled artisan to form the desired image from the same photoresist composition based on the type of developer chosen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
March 17, 2022